Citation Nr: 1126652	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1984 and additional service in the Navy Reserves from May 1984 to May 1998.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2008.  A transcript of his hearing has been associated with the record.

The appeal was remanded for evidentiary development in May 2009.  It has been returned to the Board for appellate consideration.


FINDING OF FACT

Bilateral hearing loss disability did not manifest in service or within one year of discharge, and is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2005, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit evidence demonstrating that his hearing loss had existed from service to the present.  He was invited to submit or identify any other supportive evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In November 2008 the Veteran was advised of the status of his claim.  He was similarly advised in July 2010.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The available evidence includes service treatment and personnel records.  The Veteran has also been afforded a hearing and VA audiological examinations have been carried out.  The Board finds that the examinations were adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records.  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examinations.  Moreover, the Board notes that the various statements submitted by the Veteran do address the functional impact of his hearing loss.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disability is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Service treatment records reflect that on enlistment examination in April 1980, puretone thresholds were as follows:







HERTZ



500
1000
2000
3000
4000

Right
15
10
15
20
15

Left
20
5
25
20
20


The Veteran was determined to be qualified for service.  

A reference audiogram conducted in March 1982 revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
10
10
15
10
15

Left
15
10
25
15
15


On November 16, 1982, audiogram revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
15
15
15
20
15

Left
15
10
30
20
20


The Veteran underwent a follow up audiogram on November 22, 1982.  The examiner noted that the Veteran had not been 15 hours noise free.  Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
15
15
20
20
20

Left
15
15
30
25
20


The examiner noted that there had been a significant threshold shift and that the Veteran's supervisor should be notified and that he should be cleared by a medical reviewer prior to follow-up number two.

In September 1983 audiometry revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
20
20
25
20

Left
15
15
25
25
20


On release from active duty in May 1984 the Veteran indicated that he did not know if he had hearing loss.  He endorsed ear trouble, and the examiner noted his report of slightly decreased hearing.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
10
15
15
20
20

Left
20
15
30
20
25


The Veteran was determined to be qualified for release from active duty.

On tri-annual physical examination in April 1985 the Veteran denied ear trouble and stated that he did not know whether he had hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
10
10
15
25
25

Left
15
15
30
30
25


The examiner concluded that the Veteran was qualified for all of the duties of his rank or rate at sea and on foreign shores.

On annual physical examination in February 1987 the Veteran endorsed ear trouble but denied hearing loss.  General clinical examination of his ears was normal.  Audiometric testing was not completed.  

On reinstatement examination in May 1990, the Veteran endorsed ear, nose, or throat trouble but denied hearing loss.  General clinical examination of his ears was normal.  Audiometry was not conducted, but the examiner noted that the Veteran passed a whispered voice test.  

On quadrennial examination in February 1993, the Veteran denied ear, nose, or throat trouble and hearing loss.  Audiometric testing was not conducted.  

A September 2005 VA treatment record notes the Veteran's report of a history of hearing loss.  At that time, he presented on his initial visit with acute complaints of needing hearing evaluation.  

A private audiogram report dated in September 2005 indicates the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
15
20
45
50
55

Left
20
20
40
55
60


The provider assessed sensorineural hearing loss bilaterally.

On VA examination in March 2006, the Veteran reported hearing difficulties for the previous one to one and one half years.  He noted that he needed to be looking at a speaker in order to hear him and also identified difficulty when people stood further than four or five feet away.  He reported that he served in the Navy as a machinist's mate and was exposed to noise from the main engines of ships.  He related that following service he worked at a chemical manufacturing plant for three years prior to service and as a machinist following service since 1986.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
30
55
55
55

Left
30
30
35
50
50


Speech recognition scores were 100 percent bilaterally.  The examiner noted that the Veteran's service treatment records indicated normal hearing bilaterally upon enlistment and at separation, with the exception of a very mild loss at 2000 Hz for the left ear.  She indicated that this was only a 5dB drop from the enlistment examination four years earlier.  She concluded that, due to the absence of acoustic damage it was not at least as likely as not that the Veteran's hearing loss was related to service.

In August 2006 a VA audiologist provided additional comments following review of the claims folder and the March 2006 examination report.  She stated that the Veteran's hearing thresholds were essentially normal at separation and did not meet the criteria for disability under VA regulations.  She indicated that there did not appear to be an aggravation of more than normal progression of thresholds pre-service to post-service.  She opined that it was not at least as likely as not that hearing loss was related to service.

At his September 2008 hearing, the Veteran testified that he was exposed to noise as a machinist's mate during his first period of service.  He stated that when he was examined for separation, he was told by the technician that his hearing was borderline abnormal and that he was going deaf.  He stated that following his first period of service he worked for about nine months as a janitor and then for a metal company for 22 years.  He noted that in that job, the machines did not cause enough noise that special hearing protection was required.  

Lay statements submitted in conjunction with the Veteran's hearing relate that he had no problems with his hearing until he came out of the Navy.  

An additional examination was conducted in November 2008.  The Veteran's history was reviewed.  He noted that this hearing seemed to have become worse and that he had more difficulty hearing and understanding people.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
25
50
55
55

Left
25
30
50
60
60


Speech recognition scores were 98 percent on the right and 94 percent on the left.  The examiner noted that the Veteran had normal hearing bilaterally at service entrance in April 1980 and on separation in April 1985, with the exception of a mild loss at 2000 Hz which could be attributed to ambient room noise, patient attentiveness to task, or any number of things.  She noted that his hearing at that time did not meet the guidelines for hearing loss according to VA standards.  She also noted that there was no evidence of acoustic damage.  She concluded that, due to normal hearing at separation, it was not at least as likely as not that hearing loss was related to service.  

The Veteran submitted to an additional VA examination in July 2009.  His service and civilian noise exposure history was documented.  The examiner also noted his pertinent service history, with active service from 1980 to 1984 and with the Reserves (monthly meetings and summer camp) from 1984 to 1995.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
25
55
60
60

Left
25
25
50
60
60


Speech recognition scores were 96 percent on the right and 100 percent on the left.  In November 2009 the July 2009 examiner reviewed the claims file and provided an addendum opinion.  He noted that comparison of the Veteran's enlistment audiometric evaluation not subsequent in-service audiometric evaluations did not show a significant decrease in hearing.  He stated that the differences could be accounted for by normal progression of hearing deterioration and variables related to the different examiners, test equipment and environment, and the Veteran himself from evaluation to evaluation.  He indicated that recent studies did not support the concept of delayed onset hearing loss due to noise exposure.  He concluded that it was not as likely as not that the Veteran's current hearing loss was related to his service.  

A July 2010 statement from the Veteran's employer indicates that the Veteran's title was die-cast foreman and that he managed and operated two die casting machines.  The author also noted that the Occupational Safety and Health Administration (OSHA) did not require exposure parameters for the Veteran's duties.  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted.  While the evidence reveals that the Veteran currently has a bilateral hearing loss disability, the most probative evidence of record does not etiologically link this disability to his service or any incident therein.  

Service treatment records do show a threshold shift during 1982, but the Veteran subsequently denied hearing loss and ear trouble.  The most recent service examination of record was conducted in 1993.  Although audiometric testing was not conducted, the Veteran denied ear trouble and hearing loss.  It was not until 2005, more than 10 years later, that the Veteran sought treatment for complaints of hearing loss.  On VA examination in 2006, the Veteran reported hearing difficulty for the previous one to one and one half years, which places the onset of his complaints to approximately six years following the end of his Reserve service.  Given the denials of any symptomatology in his service treatment records, the fact that his statement made to the VA examiner in 2006 is the earliest documented report by the Veteran as to the circumstances of the onset of his hearing difficulty, and the fact that such statement was made directly to a health care provider during the course of examination, the Board finds this statement to be the most credible evidence of record as to the date of onset of his hearing difficulty.

The Board has considered the notation made in the Veteran's formal application, wherein he noted "80" [meaning, presumably, 1980] as the date on which his disability began.  However, given that he was pointing to the date of his entry into service, the Board is of the opinion that he was merely indicating his belief that his military service is responsible for his hearing loss, rather than suggesting that his symptoms began immediately upon his entry into service.

The Board has also considered the various lay statements from individuals asserting that they either do not recall the Veteran having hearing problems as a child, or that they did not notice any hearing problems until he left the Navy.  Given the vague nature of these statements, however, the Board finds the Veteran's own report made during the 2006 VA examination to be far more credible in identifying the date of onset of his hearing difficulty.

Having found that there is no credible evidence of a continuity of symptomatology since service, the Board finds the most probative evidence as to whether his hearing loss is related to such service to be the opinions of the various VA examiners of record.  Most significantly, the Board notes that the July 2009 examiner provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran, noted his history of both active and Reserve service, and conducted a complete examination at that time.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between his separation from active service and his first credible complaints weighs against granting the claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
      MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


